Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-15-00546-CV

                                Juanita GONZALES GARCIA, et al.,
                                           Appellants

                                           v.
U.S. BANK, N.A. as Trustee for Citigroup Mortgage Loan Trust, Inc. 2006-HE3, Asset-Backed
U.S. BANK, N.A. as Trustee for Citigroup Mortgage Loan Trust, Inc. 2006-HE3, Asset-Backed
                       Pass-Through Certificates Series 2006-HE3,
                                         Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2015CV01889
                            Honorable Timothy Johnson, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: December 2, 2015

DISMISSED FOR WANT OF PROSECUTION

           Appellants’ brief was due to be filed by October 23, 2015. See TEX. R. APP. P. 38.6(a).

On November 4, 2015, after no brief or motion for extension of time was filed, we ordered

Appellants Juanita Gonzales Garcia, et al., to show cause in writing not later than November 14,

2015, why this appeal should not be dismissed for want of prosecution. See id. R. 38.8(a). To

date, Appellants have filed no response to our November 4, 2015 order.

           We dismiss this appeal for want of prosecution. See id. R. 38.8(a)(1), 42.3(b).

                                                    PER CURIAM